Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/045822, filed on 07/26/2018. Claims 1-20 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least 50% of the car door interlock device is contacted from claim 4 and a mobile device from claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-076871 to Kitahara (henceforth referred to as Kitahara).
Regarding claims 1-5, 7-10, Kitahara discloses an elevator system (i.e. Machine translation line 10) comprising: 
an elevator car movable within an elevator shaft, the elevator car includes an elevator car door interlock device (i.e. Fig. 1, ref. 1) arranged on a top of the elevator car and operable to open and close elevator car doors (i.e. Machine translation line 145); 
a plurality of landing doors (i.e. Fig. 1, ref. 4) located at respective landings (i.e. Machine translation lines 23-24: “each floor”) along the elevator shaft, wherein each landing door includes a landing door interlock device (i.e. Fig. 1, ref. 5, 2, 8) operable to open and close a respective landing door, wherein each landing door interlock device is engageable by the elevator car door interlock device is engageable by the elevator car door interlock device to enable operation of the elevator car doors and the respective landing door simultaneously (i.e. Fig. 6); and 
an elevator component inspection system comprising a detector (i.e. Fig. 1, ref. 21) located on the top of the elevator car (i.e. Machine translation line 316) and arranged to monitor the elevator car door interlock device and the plurality of landing door interlock devices, wherein the detector obtains inspection data (i.e. Fig. 1, ref. 27) associated with the elevator car door interlock device and the plurality of landing door interlock devices.
Further comprising a control unit (i.e. Fig. 1, ref. 25) configured to: 
analyze the inspection data;
determine if the inspection data indicates a threshold (i.e. Machine translation line 181-183) is exceeded; and 
generate a notification (i.e. Machine translation lines 93-95) when a threshold is exceeded.
Wherein the inspection data comprises a minimum area contact between the landing door interlock device and at least one landing door interlock device (i.e. Fig. 4, ref. 1 contacts ref. 2). 
Wherein the minimum area of contact is at least 50% of the elevator car door interlock device is contacted by a respective element of the landing door interlock device (i.e. Fig. 4, ref. 1 and 2).
Wherein the inspection data comprises a minimum clearance gap (i.e. Fig. 7, ref. 35) between the landing door interlock device (i.e. Fig. 7, ref. 31) and at least one landing door interlock device (i.e. Fig. 7, ref. 30). 
Wherein the inspection data comprises a detected presence of a marker (i.e. Fig. 3, ref. 33 and 32) when the landing door interlock device and at least one landing door interlock device are in closes position. 
Wherein each leading door interlock device comprises a pair of rollers (i.e. Fig. 1, ref. 2) and the elevator car door interlock device comprises at least one of a set of vanes (i.e. Fig. 1, ref. 1) and a set of blades. 
Further comprising transmitting or processing the inspection data to at least one of a mobile device, a remote device, a distributed computing system and an elevator controller (i.e. Fig. 1, ref. 28 or 41). 
Wherein the detector is positioned at hoistway clear (i.e. Machine translation line 316). 
Regarding claims 11-15, 17-20, Kitahara discloses a method for inspecting components an elevator system (i.e. Machine translation line 10), the method comprising: 
initiating a door interlock check sequence of an elevator system (i.e. Machine translation line 10) having an elevator car movable within an elevator shaft, the elevator car includes an elevator car door interlock device (i.e. Fig. q, ref. 1) arranged on a top of the elevator car  and operable to open and close elevator car doors (i.e. Machine translation line 145) and a plurality of landing doors (i.e. Fig. 1, ref. 4) located at respective landings (i.e. Machine translation lines 23-24: “each floor”) along the elevator shaft, wherein each landing door includes a landing door interlock (i.e. Fig. 1, ref. 5, 2, 8) operable to open and close a respective landing door, wherein each landing door interlock device is engageable by the elevator car door interlock device to enable operation of the elevator car doors and the respective landing door simultaneously  (i.e. Fig. 6); 
performing an inspection sequence with an elevator component inspection system (i.e. Fig. 1, ref. 27) comprising a detector (i.e. Fig. 1, ref. 21) located on the top of the elevator car (i.e. Machine translation line 316) and arranged to monitor the elevator car door interlock device and the plurality of landing door interlock devices; and 
capturing inspection data (i.e. Fig. 1, ref. 22) with the detector, the inspection data associated with the elevator car door interlock device and the plurality of landing door interlock devices. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-076871 to Kitahara in view of US Patent No. 7,165,655 to Cook et al (henceforth referred to as Cook).
Regarding claim 6, Kitahara does not specifically teach a detector mount. Cook teaches a detection network (i.e. Title) comprising a first support arm (i.e. Fig. 1, horizontal arm of camera mount) and a second support arm (i.e. Fig. 1, vertical arm of camera mount) mounted to the top of an elevator car (i.e. Fig. 1, ref. 9), wherein an optical detector (i.e. Fig. 1, ref. 26) is mounted to the first support arm and the first support arm extends from the second support arm at an angle alpha (i.e. Fig. 1, almost a 90 degree angle), the first support arm having a length l (i.e. fig. 1, the small length of the horizontal arm of the camera mount) and the second support arm extends a height h (i.e. Fig. 1, the height of the vertical arm of the camera mount) from the top of the elevator car. It would have been obvious to one of ordinary skill in the art to use the detector mount as taught in Cook in the elevator system of Kitahara for visibility of the interlocks from the top of the elevator car and there would have been reasonable expectation of success. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-076871 to Kitahara. 
Regarding claim 16, Kitahara does not specifically teach the minimum gap is between 1-4 mm. However, the minimum clearance gap (i.e. Fig. 7, ref. 35) is a measurement more than 0 mm to allow ref. 30 to move away from ref. 31. This the range of 1-4mm is within a minimum clearance of more than 0 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the minimum clearance of 1-4mm in the elevator system as taught in Kitahara to reduce the swing radius of the hook and latch since it has been held that where general conditions of the claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
To summarize, Applicant argues on page 9 that Kitahara does not teach a camera to monitor an interlock device. This argument is not persuasive because Kitahara teaches an engaging part, ref. 1, mounted on an elevator car that interlocks with a hook, ref. 5 and 2, mounted on a landing door to unlock and open the car and landing door simultaneously. The camera, ref. 21, monitors the unlocking of the hook, ref. 5, that occurs due to the interlocking of the car and landing door. Therefore, Kitahara teaches a camera to monitor the interlock device with the landing door lock devices and the claims are satisfied. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654